Opinion by
Mr. Justice Hodges.
Defendant was charged and convicted, upon a jury verdict, with performing an unlawful abortion. Motion *112for new trial was denied and defendant brings this writ of error.
The facts, briefly stated, are as follows: The complaining witness, Mrs. L., testified that she contacted defendant, whom she had not met before, about an abortion. She further testified that the alleged abortion was performed at defendant’s home; and that she left defendant’s home and was taken to a hospital by a passing motorist. At the hospital, she told doctors that she had attempted the abortion by herself, but she later admitted to them that defendant had performed the abortion.
In contrast to the above testimony for the People, defendant testified that she and Mrs. L. were friends and that Mrs. L. came over for a few drinks and was ejected from defendant’s home by defendant when Mrs. L. told her that she had been using a medication in an attempt to abort herself. Later, after Mrs. L.’s departure, defendant testified that she began to worry about Mrs. L. and she proceeded to phone several different people as to Mrs. L’s welfare and whereabouts.
Defendant urges several assignments of error, including insufficiency of the evidence, jury prejudice because of certain actions of the district attorney during the trial, exclusion of certain testimony of defendant’s minister, and denial of defendant’s new trial motion based in part on newly discovered evidence.
We hold that there was sufficient evidence to sustain the conviction. The jury, having heard the evidence, and having had the opportunity to observe the witnesses, and having been properly instructed, found the defendant guilty. We will not disturb a conviction based upon a jury verdict where there is evidence from which the jury might reasonably find the defendant guilty of the crime charged. Tatum v. People, 174 Colo. 301, 483 P.2d 964; Wilson v. People, 143 Colo. 544, 354 P.2d 588.
Having reviewed defendant’s other assignments of error, we find no reversible error and we decline to *113discuss these further assignments of error for the reason that they present no new or unique questions of law not already determined in our previous decisions.
The judgment is affirmed.
Mr. Justice Lee, Mitchel B. Johns and Byron V. Bradford, District Judges,* concur.

District Judges sitting under assignment by the Chief Justice under provisions of article VI, section 5(3) of the constitution of Colorado.